     Case: 1:19-cv-06655 Document #: 15 Filed: 05/18/20 Page 1 of 3 PageID #:67




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DANIEL DRZYMALLA,

                  Plaintiff,
                                                 No. 19-cv-06655
       v.
                                                 Judge Charles R. Norgle, Sr
THE BELT RAILWAY COMPANY OF
CHICAGO,                                         Magistrate Judge Jeffrey I. Cummings

                  Defendant.



                                  JOINT STATUS REPORT

       Defendant The Belt Railway Company of Chicago (“Defendant”), and Plaintiff Daniel

Drzymalla (“Plaintiff”) hereby submit their Joint Status Report pursuant to Chief Judge Rebecca

Pallmeyer’s General Order dated April 24, 2020 (Dkt. No.14) as follows:

I.     DISCOVERY

       The Parties exchanged initial disclosures. Defendant issued written discovery requests on

February 11, 2020.     Plaintiff requested, and Defendant agreed, to extend the deadline for

responding from March 12 to March 19, 2020. Plaintiff produced documents in response to

Defendant’s discovery requests in March, but did not respond to Defendant’s written discovery

requests until April 29, 2020, pursuant to an apparent belief that the extensions set forth in the

Court’s Amended, Second Amended, and Third Amended General Order 20-0012, retroactively

extended the agreed upon deadline as well as the deadlines referenced in those orders. Defendant

will produce documents identified in its initial disclosures and issue subpoenas for documents to

Plaintiff’s health care providers. Plaintiff anticipates issuing written discovery requests by May

29, 2020.
       Case: 1:19-cv-06655 Document #: 15 Filed: 05/18/20 Page 2 of 3 PageID #:68




        Once it is safe to do so, Defendant anticipates deposing Plaintiff and any expert identified

by Plaintiff. Plaintiff anticipates deposing four to five individuals dependent upon Defendant’s

discovery responses.

II.     STATUS OF SETTLEMENT

        Plaintiff made a settlement demand prior to initiating this action. The parties have not

engaged in settlement discussions since this action was initiated.

III.    OTHER MATTERS

        None at this time.


Dated: May 18, 2020                                   Respectfully submitted,



/s/ Jaclyn N. Diaz                                     /s/ Amanda E. Inskeep
Attorneys for Plaintiff                               Attorneys for Defendant

Jaclyn Diaz                                           Jeff Nowak
Ed Fox & Associates                                   Amanda E. Inskeep
300 W. Adams St.                                      LITTLER MENDELSON, P.C.
Suite 330                                             A Professional Corporation
Chicago, IL 60606                                     321 North Clark Street
                                                      Suite 1000
                                                      Chicago, IL 60654
                                                      312.372.5520




                                                -2-
      Case: 1:19-cv-06655 Document #: 15 Filed: 05/18/20 Page 3 of 3 PageID #:69




                                 CERTIFICATE OF SERVICE

         The undersigned, an attorney, certifies that on May 18, 2020, she caused a copy of Joint

Status Report to be filed electronically with the Clerk of the U.S. District Court, Northern District

of Illinois, using the CM/ECF (electronic case filing) system, which sent electronic notification of

such filing to the following ECF participants:

                                         Jaclyn N. Diaz
                                    Ed Fox & Associates, Ltd.
                                     300 West Adams Street
                                            Suite 330
                                       Chicago, IL 60606
                                       jdiaz@foxlaw.com



                                                              /s/Amanda E. Inskeep
                                                              Amanda E. Inskeep


4843-1266-8860.1 102602.1002
